Citation Nr: 0733544	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic headache disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a separate compensable disability 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, for the veteran's right knee internal 
derangement.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's left frontal skull fracture 
residuals with a residual scar.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from September 1969 to May 
1972.  

In January 2004, the Muskogee, Oklahoma, Regional Office (RO) 
denied service connection for both skull fracture residuals 
and headaches.  The veteran was informed in writing of the 
adverse decision and his appellate rights in January 2004.  
He did not submit a notice of disagreement with the decision 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision which 
"confirmed and continued" the prior denial of service 
connection for both skull fracture residuals and headaches 
and denied an increased evaluation for the veteran's right 
knee internal derangement.  In April 2006, the RO established 
service connection for left frontal skull fracture residuals 
with a residual scar and assigned a noncompensable evaluation 
for that disability.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic headache disorder, the Board 
is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
frontal skull fracture residuals with a residual scar.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable disability evaluation for the 
veteran's left frontal skull fracture residuals with a 
residual scar.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic headache disorder and an 
initial compensable evaluation for the veteran's left front 
skull fracture residuals with a residual scar are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDING OF FACT

The veteran's right knee internal derangement has been 
objectively shown to be manifested by no more than chronic 
right knee pain; a right knee range of motion of 0 to 140 
degrees with pain; associated right hamstring muscle spasm; 
medial joint line tenderness; moderate tricompartmental 
osteoarthritis; and no ligamental instability or recurrent 
subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee internal derangement under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic 
Code 5257 (2007).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee internal derangement under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for an increased evaluation for his right 
knee disability, the Board observes that the RO issued a VCAA 
notice to the veteran in February 2007 which informed the 
veteran of the evidence generally needed to support a claim 
of entitlement to an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple examinations conducted 
for VA compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Right Knee

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a right knee injury while playing football.  The 
report of an August 1972 VA examination for compensation 
purposes conveys that the veteran was diagnosed with 
"possible old internal derangement of the knee."  In 
September 1972, the VA established service connection for 
right knee internal derangement and assigned a noncompensable 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In October 2003, the 
RO increased the evaluation for the veteran's right knee 
disability from noncompensable to 10 percent.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997, precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

An October 2004 VA X-ray study of the right knee revealed 
findings consistent with mild osteoarthritis.  An October 
2004 physical evaluation conducted for the VA by Angelo 
Dalessandro, D.O., conveys that the veteran complained of 
right knee pain and buckling.  He reported that he 
experienced difficulty using the stairs and occasionally used 
a cane for right knee stability.  On examination of the right 
knee, the veteran exhibited a range of motion of 0 to 120 
degrees with pain and medial aspect tenderness.   The 
veteran's posture and gain were observed to be within normal 
limits.  The veteran was diagnosed with right knee internal 
derangement.  

In his February 2006 Statement of Accredited Representative 
in Appealed Case (VA Form 646), the accredited representative 
reported that the October 2004 VA X-ray study of the right 
knee revealed mild osteoarthritis.  The accredited 
representative advanced that such findings warranted 
assignment of a separate compensable evaluation.  

At a March 2006 VA examination for compensation purposes, the 
veteran complained of progressive right knee pain, popping, 
weakness, instability, and stiffness.  He reported that he 
used a cane for stability.  The veteran was observed to walk 
with a normal gait and without the use of a cane.  On 
examination of the right knee, the veteran exhibited a range 
of motion of 0 to 140 degrees with pain; medial joint line 
tenderness; an associated right hamstring muscle spasm; and 
joint stability.  Contemporaneous X-ray studies of the right 
knee revealed findings consistent with moderate 
tricompartmental osteoarthritis with osteophyte formation.  
An impression of right knee degenerative joint disease was 
advanced.  The VA examiner clarified that:

Flare ups cause an additional limitation 
of motion due to pain. However, the 
degree of the additional limitation of 
motion lost by pain during flare ups 
cannot be stated by this examiner without 
resorting to speculation.  Repetition: 
Repetition was unable to be examined on 
today's exam secondary to painful muscle 
spasm that the veteran experienced with 
the first flexion and extension exercise.  

An April 2006 addendum to the report of the March 2006 VA 
examination for compensation purposes clarifies that the 
veteran exhibited neither right knee lateral instability nor 
recurrent subluxation on examination.  

In a June 2006 written statement, the veteran advanced that 
he experienced chronic right knee pain and giving way and 
associated falls.  In a July 2007 Hearing Memorandum, the 
accredited representative asserted that a separate 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 was warranted for the veteran's 
right knee osteoarthritis.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right knee disability has been objectively shown to 
be manifested by chronic knee pain; a range of motion of the 
knee of 0 to 140 degrees with pain; medial joint line 
tenderness; hamstring muscle spasm; moderate tricompartmental 
degenerative arthritis; and no ligamental instability or 
recurrent subluxation.  

While he reported that he had experienced right knee giving 
way which necessitated the use of a cane, the veteran has not 
been found to exhibit either recurrent subluxation or lateral 
instability on repeated physical examination.  Such findings 
do not support the assignment of a compensable evaluation 
under the provisions of Diagnostic Code 5257.  A 10 percent 
evaluation is currently in effect under that diagnostic code.  
Given this fact, the Board finds that an evaluation in excess 
of 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

The veteran's right knee moderate tricompartmental 
degenerative arthritis has been shown to be manifested by 
significant knee pain; associated hamstring muscle spasm; and 
X-ray findings.  While he exhibited an essentially full right 
knee range of motion on the most recent evaluation of record, 
the veteran's right knee arthritic functional impairment 
merits assignment of at least the minimum compensable 
evaluation for knee limitation of motion.  38 C.F.R. § 4.59 
(2007).  See Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  In the absence of actual or functional right knee 
limitation of flexion to 30 degrees and/or limitation of 
extension to 10 degrees, the Board finds that a separate 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 and no more is warranted for the veteran's right 
knee internal derangement.  


ORDER

An evaluation in excess of 10 percent for the veteran's right 
knee internal derangement under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007) is denied.  

A separate 10 percent evaluation for the veteran's right knee 
internal derangement under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2007) is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  



REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  The veteran has not been informed of 
the specific evidence necessary to reopen his claim of 
entitlement to service connection for a chronic headache 
disorder.  

The veteran's left frontal skull fracture residuals with a 
residual scar are manifested by a left forehead scar.  
Therefore, the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007) are for application.  When rendering an 
evaluation under that diagnostic code, the adjudicator is 
required to take into consideration unretouched color 
photographs.  Such photographs are not of record.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in Kent 
v. Nicholson, 20 Vet.App. 1 (2006) are 
fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his service-connected 
left frontal skull fracture residuals 
with a residual scar.  All indicated 
tests and studies, including unretouched 
color photographs of the veteran's 
forehead, should be accomplished and the 
findings then reported in detail.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic headache 
disorder and his entitlement to an 
initial compensable evaluation for his 
left frontal skull fracture residuals 
with a residual scar with express 
consideration of the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application and 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


